Citation Nr: 1202604	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  07-39 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to July 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for bilateral hearing loss.  The Veteran now resides within the jurisdiction of the RO in Des Moines, Iowa. 

In February 2008, the Veteran testified at a hearing before a Decision Review Officer at the RO.  In May 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of these hearings are associated with the claims file.

In July 2009, the Board remanded the issue of entitlement to service connection for bilateral hearing loss for further evidentiary development, and in March 2010, the Board denied the claim.  The Veteran appealed the Board's determination to the Court of Appeals for Veterans Claims (Court) and in June 2011 the Court vacated the portion of the Board's March 2010 decision that denied the Veteran's hearing loss claim.  The Court's action was in response to the May 2011 Joint Motion for Remand, which is discussed in further detail, below.

In March 2010, the Board also remanded the issue of whether an initial rating in excess of 10 percent for tinnitus is warranted, as the Veteran had filed a timely December 2009 notice of disagreement as to the initial rating assigned for tinnitus in a November 2009 rating decision.  The purpose of the remand was to order the RO to issue a statement of the case with regard to that appeal.  In a statement received on March 30, 2010, the Veteran withdrew this appeal in writing.  Thus, the issue is no longer in appellate status and is not within the Board's jurisdiction.  38 C.F.R. §§ 20.200, 20.204 (2011).  

In a November 2011 statement, the Veteran indicated his belief that a higher rating is warranted for tinnitus.  Thus, the new claim of entitlement to an increased rating for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action. 


FINDINGS OF FACT

Bilateral hearing loss was not diagnosed in service or for many years thereafter, and there is no competent evidence establishing a causal connection between the Veteran's current bilateral hearing loss and his active service. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service, nor may such be presumed.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. 
§ 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, in an August 2006 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, post-service VA treatment records, VA examination reports, hearing testimony, and other lay statements. 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999). 

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

The Board has reviewed all of the evidence in the Veteran's claims file, including all pertinent medical and lay evidence.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran contends that his current bilateral hearing loss is related to the acoustic trauma he experienced while serving as jet mechanic during his four years in the Air Force.  He alleges that he had inadequate ear protection while exposed on a daily basis to jet engine noise during the performance of his military duties.  He has stated that he first began to notice hearing loss during his active service and that it has continued since service.  

The Veteran's DD Form 214 confirms that his military occupational specialty in the Air Force was as a jet aircraft mechanic.  The Board does not question the Veteran's contention that he was exposed to noise in service.  

At his service entrance examination in August 1955, the Veteran's ears were evaluated as normal, and he reported no ear trouble.  No audiogram was conducted. Service treatment records from March 1956 and May 1956 reflected treatment and removal of a sebaceous cyst on his left ear.  A January 1958 service treatment record reflected that the Veteran complained of ringing in the ears from working on the flight line, and noted that he wanted a change of assignment.  In February 1958, a service treatment record noted that cerumen was removed from both of his ears.  In August 1958, a service treatment record documented the Veteran's complaint of ear trouble, stating that he could not hear out of his left ear.  A March 1959 hearing conservation data report documented that the Veteran had endured noise exposure as part of his military duties for three hours per day for three to five months, and it was noted that he had always or frequently worn ear protection.  [During the course of this appeal, the Veteran has suggested that the ear protection provided at this time in history was inadequate.]  The March 1959 hearing conservation data report also noted that the Veteran had been exposed to noise for three years during a previous job, and that he was exposed to gunfire during basic training, hunting, and target practice.  Audiological testing at that time in March 1959 showed puretone thresholds of 10 decibels or less.  The Board observes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  After conversion to ISO units, the 1959 audiological testing showed puretone thresholds of 25 decibels at 500 Hertz bilaterally, with the remaining thresholds showing 20 decibels or less.  A service treatment record from May 1959 noted that a cyst was removed from behind the Veteran's right ear.  At his service separation examination in July 1959, the Veteran's ears were evaluated as normal, but no audiogram was performed.  There is no suggestion on this report that the Veteran mentioned experiencing hearing loss at this time.

The Veteran's claims folder is devoid of evidence showing treatment related to hearing loss between his 1959 separation from service and 2001.

VA treatment records dated from March 2001 through October 2007 document the Veteran's complaints of bilateral hearing loss as well as the removal of cerumen from his ears on a number of occasions.  In September 2003, it was noted that his right ear sensorineural hearing loss was of unknown origin and that an MRI performed in 2002 showed no acoustic neuroma.  In June 2004, the Veteran was assessed with Meniere's disease. 

The Veteran underwent a VA audiological examination in November 2006. On that occasion, he reported military noise exposure while serving as a jet aircraft mechanic in service with use of ear plugs for hearing protection.  He denied any post-service occupational noise exposure, but noted recreational noise exposure from years of hunting.  He stated that his right ear hearing ability had been "out completely" for approximately three years.  Audiological testing revealed profound sensorineural hearing loss in the right ear and a mild to moderately severe sensorineural hearing loss in the left ear.  The VA audiologist opined that the Veteran's current bilateral hearing loss was not related to military service.  Just over one week later, in an addendum to the November 2006 examination, the same VA audiologist opined that the Veteran's isolated complaint of tinnitus in service in January 1958 was not related to his current bilateral hearing loss or his military service.  It was noted that an ENT referral was recommended to rule out bilateral Meniere's disease as being the cause of his current bilateral hearing loss. 

The Veteran underwent another VA audiological examination in October 2007. On that occasion, he reported military noise exposure while serving as a jet aircraft mechanic in service, and stated that he remembered temporary tinnitus at night after a day of noise exposure in service.  He denied any post-service occupational noise exposure, but noted some recreational noise exposure from hunting.  It was again noted that he had been diagnosed with Meniere's disease by a VA medical facility in 2004.  Audiological testing revealed normal hearing through 2000 Hertz bilaterally, dropping to a moderate/severe high frequency sensorineural hearing loss in the left ear and a moderate to severe sensorineural hearing loss in the right ear. The VA audiologist opined that the Veteran's current bilateral hearing loss was not from the service and noted that the asymmetrical right ear hearing loss had a likely etiology of Meniere's disease. 

VA treatment records dated from October 2007 through October 2009 document the Veteran's ongoing complaints of bilateral hearing loss and tinnitus, but make no suggestion as to etiology.  In February 2008 and in May 2009, the Veteran provided hearing testimony before a Decision Review Officer at the RO, and before the undersigned Veterans Law Judge, respectively.  At both hearings, the Veteran suggested that he had continuous hearing loss from the time of his active service through to the present, worsening over time.  Following the May 2009 hearing, the Board remanded the matter for additional development.

Pursuant to the Board's July 2009 remand, the Veteran underwent a VA audiological examination by an audiologist in August 2009 and a VA ear disease examination by an otologist in October 2009. 

At the August 2009 examination, the audiologist noted that the Veteran's asymmetrical hearing loss and tinnitus were consistent with Meniere's disease. Audiological testing confirmed a flat, moderately severe to severe sensorineural hearing loss in the right ear, and normal hearing through 2000 Hertz sloping to a severe high frequency sensorineural hearing loss in the left ear.  The audiologist noted that the audiogram at separation indicated hearing within normal limits in both ears even when converted from ASA to ANSI/ISO decibel units.  [The Board notes the examiner reported the March 1959 audiogram as being the separation audiogram; however, as it is the only audiogram in service and was conducted in the same year as separation, the audiologist is clearly referring to the March 1959 audiogram].  The examiner opined that, given the clear evidence of normal and symmetrical hearing thresholds at the time of separation from service, the Veteran's current hearing loss was not related to noise exposure during service.  The audiologist went on to state that, given the diagnosis of Meniere's disease in recent years, it did not seem likely that the corresponding marked decline in hearing (as well as tinnitus in the right ear) had anything to do with noise exposure over 40 years ago, but that she was deferring to the otologist on that question. 

At the October 2009 examination, the Veteran reported that he worked around jet engines on a daily basis in the Air Force and reiterated that his bilateral hearing loss began in service and had become progressively worse since his discharge from service.  Other than his four years of military noise exposure, it was noted that he used to hunt occasionally.  The otologist noted that the Veteran's Meniere's disease was a condition of more recent onset and was not related to his military service.  After a thorough review of the claims file, detailed discussion of service treatment records, and examination of the Veteran, the otologist opined that the Veteran's current hearing loss was not caused by or a result of his service noise exposure, wax impaction, or complaints of ear trouble in service.  The otologist went on to state that the Veteran's hearing was normal at the time of his service separation examination and that he also had no ear complaints at that time. 

The Board acknowledges the Veteran's assertion throughout the course of this appeal that he currently suffers from bilateral hearing loss that initially manifested during his active service and has continued ever since, and that this current bilateral hearing loss is causally connected to the noise exposure experienced during his active service.  In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.  

In this case, the Board finds that Veteran is indeed competent to report that he noticed instances of difficulty hearing during service and since service.  He, however, does not have the medical expertise required to determine whether the current hearing loss, many years after service, is causally connected to that which he noticed during service and since service.  Rather, whether the symptoms he experienced in service or following service are in any way related to his hearing loss disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  In this regard, medical testing, audiological findings and medical expertise are clearly needed for such a determination.  Indeed, his outpatient treatment records at one point noted his hearing loss was of unknown etiology, and there has been a marked decline in his hearing from the initial post-service finding in 2001 (noting some loss only above 2000 Hertz) to complete loss in the right ear contemporaneous with the date his claim was filed.  The drastic change of the Veteran's hearing loss over the years (hearing within normal limits in 1959, normal to moderate hearing loss above 2000 Hertz in March 2001, and profound loss in the right and mild to moderately severe loss in the left ear in 2006) requires medical expertise to determine the cause.  Moreover, while the Veteran contends he does not suffer from Meniere's disease, the outpatient treatment records do reflect such a diagnosis.  The opinion of medical professionals on this point is of greater probative value than the Veteran's lay contention on this point.  See Jandreau, supra.

The Board finds the opinions of the VA examiners, which included an otologist, to be more probative on the question of whether his current hearing loss is related to his military service than the Veteran's lay assertions.  Indeed, the October 2009 VA otologist reviewed the claims file, considered the Veteran's service treatment records, considered his assertion of hearing loss beginning in service and his reports of noise exposure in service, noted his treatment in service for wax impaction and complaints of ear trouble, thoroughly interviewed and examined the Veteran, and provided adequate reasoning and bases for the opinion that the Veteran's bilateral hearing loss was not related to his military service.  This opinion is consistent with the other VA examiners' opinions as well.  Thus, the Board finds the VA otologist's opinion to be highly probative.  In this case, there is no medical opinion linking the Veteran's current hearing loss with his military service.  

Additionally, the Board notes that the Veteran did not report any loss of hearing at the time of his separation from service, and that his March 1959 audiogram during service was determined by VA medical professionals as showing hearing within normal limits.  Thus, while the Veteran appears sincere in his contentions of having hearing loss since service, such sincerity does not overcome the probative weight of the other evidence of record.  The Veteran did not complain of hearing loss at his separation from service, and the first mention of hearing loss in post-service treatment records was in 2001, despite the presence of treatment records dating since 1999 in the file.  Indeed, when first presenting for ear complaints in January 2001, he did not mention hearing loss as a symptom.  By March 2001 he included hearing deficit in his complaint.  With the audiological findings in service reflecting hearing within normal limits, the first mention of hearing loss in post service treatment records being in 2001, and the passage of more than 40 years since service, the Board finds the Veteran's contention of having continuous hearing loss since service is simply not reliable.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence and the Board can consider the significant time delay between the affiants' observations and the date on which the statements were written).

In sum, the Board finds that the preponderance of the competent and probative evidence indicates that the Veteran's hearing was within normal limits in service, bilateral hearing loss was not shown for many years thereafter, and the current hearing loss has not been shown by competent and probative evidence to be etiologically related to his active service.  While the Board has considered the Veteran's lay contentions as to onset and etiology of his current hearing loss, the Board has accorded the medical evidence of record greater probative value.  Accordingly, service connection for bilateral hearing loss is not warranted on any basis. 

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 



ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


